DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed October 17, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. In particular, Ohori fails to teach “a cutout portion formed entirely at an end portion of the end plate contacting the rotor core and extending in an outer circumferential direction of the end plate” (see Remarks page 5, paragraph 4). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Shiozawa in view of Yamagishi (see below for details). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa (US 20190267858 A1) in view of Yamagishi (US 20120139382 A1).
Regarding claim 1, Shiozawa teaches a rotor comprising: 
a rotor (Fig. 5, 5) rotating about a rotation axis (Fig. 5, Ax); 
a plurality of magnets (Fig. 11, 50) supported by the rotor and disposed on an outer circumferential surface of the rotor (see Fig. 5); and 
end plates (Fig. 5, 54 and 55) disposed to sandwich end faces on both sides of the rotor; 
the end plates include a retraction portion (Fig. 11, 542 and 551) that is formed in at least a region among regions facing the plurality of magnets and that has a shape in which a surface of the end plates having the retraction portion is spaced away from an end face of each of the plurality of magnets (see Fig. 11, 542 and 551 retract plates 54 and 55, respectively, in the opposite direction of magnets 50), and 
the retraction portion of each of the plurality of end plates includes at least one of a cutout portion (Fig. 11, 542 and 551 are cutout portions) formed entirely at an end portion (Fig. 11, 542 and 551 are formed at outer circumferential end of the end plates) of the end plate contacting the rotor and extending in an outer circumferential in a radial direction of the end plate (Fig. 5, 542 and 551 extend radially across the entire circumference of the end rings) and a recess recessed from a part of the end plate being in contact with the rotor.

    PNG
    media_image1.png
    729
    342
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    718
    368
    media_image2.png
    Greyscale

Shiozawa does not teach a rotor core rotating about an axis or wherein each of the end plates is formed of a material having magnetism. 

    PNG
    media_image3.png
    401
    430
    media_image3.png
    Greyscale

Yamagishi teaches a rotor core rotating about an axis (Fig. 2, 14 rotates about axis formed by shaft 12) and an end plate made of magnetic material (“An end plate is made of a magnetic material”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Shiozawa to include a rotor core and so that the end plates were made of magnetic material as taught by Yamagishi.
This would have the advantage of reducing the cost of the motor by allowing the end plates to be made of magnetic material without disrupting the magnetic characteristics of the motor (“According to an end plate in accordance with the invention and a rotor for a rotary electric machine which employs the end plate, the protruded portion of the end plate made of a magnetic material is formed so that the end plate contacts only one of the d-axis magnetic path region and the q-axis magnetic path region and does not contact the other one of the regions on an end surface of the rotor core. Therefore, the magnetic fluxes produced from end portions of the permanent magnet can be restrained from short-circuiting via the end plate. As a result, the end plate can be formed form a low-cost magnetic material, and the eddy current loss that occurs in the end plate can be restrained”, [0018]).
Regarding claim 2, Shiozawa in view of Yamagishi teaches the rotor according to claim 1.
Shiozawa further teaches wherein the plurality of magnets are fixed to the rotor core by an adhesive (Fig. 11, Ad). 
Regarding claim 3, Shiozawa in view of Yamagishi teaches the rotor according to claim 1.
Shiozawa further teaches wherein the end plates further include a support portion (Fig. 11, 552 and 554) facing the plurality of magnets (Fig. 11, 50) and configured to support the plurality of magnets when the magnets move in a direction in which the rotation axis extends (Fig. 11, 552 and 554 support magnets 50 along direction of axis Ax), and the support portion is constituted in a region around the retraction portion (Fig. 11, 552 and 554 are constituted in the region near 551 and 542 respectively).
Regarding claim 4, Shiozawa in view of Yamagishi teaches the rotor according to claim 1.
Shiowaza further teaches wherein the retraction portion has a shape extending along a circumferential direction (Fig. 5, 542 and 551 both extend along circumference of respective end plates 54 and 55).
Regarding claim 5, Shiozawa in view of Yamagishi teaches the rotor according to claim 1.
Shiozawa further teaches an electric motor (Fig. 3, A) comprising a rotor (Fig. 3, 5) and a stator in which the rotor is disposed (Fig. 3, 12). 
    PNG
    media_image4.png
    442
    723
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S LEONE/Examiner, Art Unit 2834       
                                                                                                                                                                                                 /AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834